974 F.2d 1329
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Benjamin QUIRINDONGO, Plaintiff, Appellant,v.Jose L. Rolon MORALES, et al., Defendants, Appellees.
No. 92-1544.
United States Court of Appeals,First Circuit.
September 3, 1992

Appeal from the United States District COurt for the District of Puerto Rico
Raul Barrera Morales on brief for appellant.
D. Puerto Rico
AFFIRMED.
Before Torruella, Cyr and Stahl, Circuit Judges.
Per Curiam.


1
Plaintiff appeals from a jury verdict for defendants (three law enforcement officers) in an action for, essentially, malicious prosecution.  Plaintiff contends that the jury verdict was unsupported by the evidence.  We disagree.


2
Plaintiff acknowledges that one of the elements he was required to prove was that defendants initiated criminal charges maliciously and without probable cause.  While plaintiff proved that the charges against him were dismissed (when the prosecutor failed to obey a court order to produce a videotape which the defendants had represented would inculpate plaintiff) and plaintiff asserted his innocence, the jury could permissibly conclude that plaintiff did not adequately demonstrate lack of probable cause or maliciousness.  The jury was not required to conclude from plaintiff's bald assertion of innocence and the prosecutor's failure to produce the videotape that the charging officers necessarily acted maliciously and without probable cause as opposed, for example, to innocently and upon a reasonable, but ultimately mistaken, belief.


3
The judgment is summarily affirmed pursuant to First Circuit Rule 27.1.